TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00566-CV


          Mark Joseph Watson d/b/a Mark Joseph Watson©, ens legis, Appellant

                                                v.

                               Texas State University, Appellee




                 FROM THE 453RD DISTRICT COURT OF HAYS COUNTY
            NO. 20-1792, THE HONORABLE DAVID JUNKIN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On November 20, 2020, appellant Mark Joseph Watson d/b/a Mark Joseph

Watson©, ens legis, filed a notice of appeal from the trial court’s November 25, 2020 order

denying appellant’s “Amended Motion to Dismiss with Prejudice for Lack of Subject Matter

Jurisdiction Made by Special Appearance and Application for Costs.” Upon initial review, the

Clerk of this Court sent Watson a letter informing him that this Court appears to lack jurisdiction

over the appeal because our jurisdiction is limited to appeals in which there exists a final or

appealable judgment, or in the case of an interlocutory order, there is a statute that provides for

an interlocutory appeal.   An order denying a motion to dismiss for lack of subject-matter

jurisdiction is neither. See Tex. Civ. Prac. & Rem. Code § 51.012; Lehmann v. Har-Con Corp.,

39 S.W.3d 191, 195 (Tex. 2001) (explaining that appeal generally may only be taken from final
judgment that disposes of all pending parties and claims in record unless statute provides for

interlocutory appeal); Stary v. DeBord, 967 S.W.2d 352, 352-53 (Tex. 1998) (“Appellate courts

have jurisdiction to consider immediate appeals of interlocutory orders only if a statute explicitly

provides appellate jurisdiction.”); see also Tex. Civ. Prac. & Rem. Code § 51.014 (specifically

permitting appeal of various interlocutory orders but not permitting an individual who is not a

governmental unit to appeal from grant or denial of motion to dismiss for lack of subject-matter

jurisdiction).   We also informed him that this Court lacks jurisdiction over his Carmack

Amendment claim, absent a final or appealable judgment or order from a state trial court within

our court of appeals district. See Tex. Civ. Prac. & Rem. Code §§ 51.012, .014; see also Tex.

Gov’t Code §§ 22.220 (establishing that each court of appeals has appellate jurisdiction of all

civil cases within its district of which state district courts or county courts have jurisdiction),

.201(d) (listing counties within Third Court of Appeals District). The Clerk requested a response

informing this Court of any basis that exists for jurisdiction.

                 Appellee Texas State University filed a motion to dismiss the appeal for lack of

jurisdiction, arguing that the order is a nonappealable interlocutory order, and that to the extent

Watson relies on Texas Civil Practice and Remedies Code Section 51.014(a)(8) to provide

jurisdiction, it is inapplicable to this appeal. Section 51.014(a)(8) states that “A person may

appeal from an interlocutory order of a district court . . . that grants or denies a plea to the

jurisdiction by a governmental unit as that term is defined in Section 101.001.” Tex. Civ. Prac.

Rem. Code § 51.014(a)(8) (emphasis added). Section 101.001 defines “governmental unit” as

follows:


        (A)      this state and all the several agencies of government that collectively
                 constitute the government of this state, including other agencies bearing

                                                  2
               different designations, and all departments, bureaus, boards, commissions,
               offices, agencies, councils, and courts;

       (B)     a political subdivision of this state, including any city, county, school
               district, junior college district, levee improvement district, drainage
               district, irrigation district, water improvement district, water control and
               improvement district, water control and preservation district, freshwater
               supply district, navigation district, conservation and reclamation district,
               soil conservation district, communication district, public health district,
               and river authority;

       (C)     an emergency service organization; and

       (D)     any other institution, agency, or organ of government the status and
               authority of which are derived from the Constitution of Texas or from
               laws passed by the legislature under the constitution.
Id. § 101.001(3).     Watson is an individual, not a governmental unit, and thus Section

51.014(a)(8) does not authorize him to appeal from an interlocutory order denying his own

motion to dismiss for lack of subject-matter jurisdiction.

               Watson filed a response, asserting that this Court has jurisdiction over his appeal

under both Section 51.014(a)(4) and Section 51.014(a)(8).1 Watson asserts that because the

Office of the Attorney General of Texas, which is representing the University in this case,

opposed Watson’s motion to dismiss, “the district court ultimately GRANTED a plea to the

jurisdiction by a governmental unit.”2 We disagree. A plea to the jurisdiction asserts that a

case should be dismissed because the trial court lacks jurisdiction to hear it; we look to the



       1
          Watson acknowledges that we lack jurisdiction over his Carmack Amendment claim
but asserts that if we agree that the district court lacked subject-matter jurisdiction over the
University’s application for temporary injunction, we would have jurisdiction for a writ of
execution. Because we conclude we lack jurisdiction over the appeal, we need not reach this
issue. See Tex. R. App. P. 47.1.
       2
           All emphases in the Court’s quotations from Watson’s court filings are from the
original documents.

                                                 3
substance of the issue raised, not the procedural vehicle by which it is raised, to determine

whether an interlocutory appeal may be taken from its grant or denial when a governmental unit

is involved. See Texas Dep’t of Criminal Justice v. Simons, 140 S.W.3d 338, 349 (Tex. 2004).

The University opposed Watson’s motion to dismiss, which asserted that the trial court lacked

jurisdiction over the University’s petition for injunctive relief because of a concurrently pending

federal suit. The University did not argue in its opposition for dismissal of its own suit on

jurisdictional grounds. Thus, the trial court’s denial of Watson’s motion to dismiss is in no way

a grant of a governmental unit’s plea to the jurisdiction, and Section 51.014(a)(8) does not

provide this Court with jurisdiction over Watson’s interlocutory appeal of the trial court’s order

denying his motion to dismiss.

                Watson also argues that this Court has jurisdiction over his interlocutory appeal

because he asserts that his motion to dismiss for lack of subject-matter jurisdiction sought to

dissolve the temporary injunction that the trial court granted to the University.          Section

51.014(a)(4) allows a person to appeal from a trial court’s interlocutory order that “grants or

refuses a temporary injunction or grants or overrules a motion to dissolve a temporary injunction

as provided by Chapter 65.” Tex. Civ. Prac. & Rem. Code § 51.014(a)(4). Watson argues that

his motion to dismiss “sought to dissolve the injunction,” and because the motion was denied,

this Court has jurisdiction over his appeal. However, Watson’s “Amended Motion to Dismiss

with Prejudice for Lack of Subject-Matter Jurisdiction” in substance, as well as in name,

challenges the trial court’s authority to hear the University’s application for temporary

restraining order and temporary and permanent injunctions. See Surgitek, Bristol-Myers Corp. v.

Abel, 997 S.W.2d 598, 601 (Tex. 1999) (“[W]e look to the substance of a motion to determine

the relief sought, not merely to its title.”).

                                                 4
                In the amended motion to dismiss, which was filed after the trial court granted the

temporary injunction, Watson argues that there are seven jurisdictional bars to the trial court’s

granting the temporary restraining order. Even liberally construing the motion, which argues

that the temporary restraining order (not the temporary injunction) was “fraudulently obtained”

because there was also a federal case pending, Watson’s challenge remains a challenge to the

trial court’s jurisdiction to hear the University’s petition seeking injunctive relief, not a challenge

to the trial court’s order granting the temporary injunction. Watson asserts that while the federal

case is pending with the Fifth Circuit Court of Appeals, “[n]o other JUDICIAL ACTIONS . . .

may be taken while the subject-matter is before the Fifth Circuit.” In the amended motion to

dismiss, Watson does not challenge the temporary injunction itself—his complaint is that the

trial court considered the request for injunctive relief at all.

                Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P.

42.3(a).



                                                __________________________________________
                                                Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Smith

Dismissed for Want of Jurisdiction

Filed: December 30, 2020




                                                    5